PER CURIAM.
Plaintiff in error has lodged the present appeal from the same order of the State Board of Equalization appealed from in other cases this day decided, including cause No. 39321, Board of County Com’rs of Canadian County v. State Board of Equalization, Okl., 363 P.2d 242.
Complaint is herein made of said order’s requirement that valuations in Garfield County be increased the same respective percentages as it is shown, in the cited case, to require in Canadian County.
There is no material difference between the arguments advanced under plaintiff in error’s two propositions for reversal here, and those advanced under the first two propositions the appellant urged for reversal in that case, except here plaintiff in error adds to its second proposition, the assertion that the order “ * * * Will Deprive a Taxpayer of his Property Without Due Process of Law.” However, plaintiff in error’s brief sets forth no argument nor authority to support said assertion. It therefore presents no ground for reversal. Thrasher v. Board of Governors, Okl., 359 P.2d 717. All other arguments of plaintiff in error have been rejected as grounds for the order’s reversal in Cause No. 39321, supra. The applicable portions of our opinion in that case are therefore adopted, by reference, as our opinion herein.
Affirmed.
The period for filing a petition for rehearing herein is also reduced to 10 days, as ordered in the cited case.
WILLIAMS, C. J., BLACKBIRD, V. C. J., and WELCH, DAVISON, HALLEY, JOHNSON and BERRY, JJ., concur.
IRWIN, J., concurs specially.
JACKSON, J., dissents.